DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-19, and 24-30 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-19, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0234370), hereinafter Suzuki, in view of Kito et al. (US 2013/0004744), hereinafter Kito.
Regarding claims 1-4, 6, 11-12, and 14, Suzuki discloses a model material ink set (abstract) having a “modeling material” comprising: 
(A) a monofunctional (claim 3) ethylenically unsaturated monomer (A1) (par. 0035-0037) of a (meth)acrylate and (A2) an ethylenically unsaturated monomer that is not a (meth)acrylate and contains a nitrogen [par. 0040 describes (meth)acrylamides meeting this limitation, and in claim 2], where (A2) is “not more than 10%” by weight of the modeling material (par. 0039-0041) and (A) in total is between 55-85% (par. 0054);
(B) a polyfunctional (di or more functional as in claim 3) ethylenically unsaturated monomer (par. 0042-0045); 
(C) a urethane containing oligomer (par. 0046-0051) (as in claims 11-12); and 
(D) a photopolymerization initiator (par. 0052-0054) between 0.1 and 10% by weight (or 0.3-8%) (par. 0054), which overlaps with the claimed range (claim 14). 
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of the initiator (D) above, as is claimed.
Regarding the “color ink” and “clear ink,” Suzuki as discussed above does not explicitly disclose the production of separate “color ink” and “clear ink,” however, as is explained in at least par. 0055 and 0059, Suzuki teaches the inclusion of an additive (E), and specifically suggests using a coloring agent or pigment which “may be selected according to the purpose” being used. 
Additionally, it has been held that the selection of a material based on its suitability for an intended purpose supports a case of prima facie obviousness. As such, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to have specified that some ink is to remain colorless (without pigment), while some of the material would have color added according to a selected purpose or use in accordance with Suzuki above.  
With respect to the claimed ranges for the monomers (claims 1, 4, and 6) in (A) above for both the colored ink and the clear ink, the (A) monofunctional ethylenically unsaturated monomer(s) are discussed by Suzuki as being between 55-85% (par. 0054). 
Where the prior art discloses a range that overlaps with the claimed range, or is merely close to that of the claimed range, such that one of ordinary skill in the art would have expected them to have similar properties, a prima facie case of obviousness exists. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the range of the monofunctional ethylenically unsaturated monomers are as in the claimed invention. 
With respect to the “20%” limitation being the lower end of the component (A1) above, as claimed, it has been held that generally, differences in concentration or temperature will not support the patentability of the subject matter encompassed by the prior art . . . unless it is critical. In this case, the prior art discloses “not more than 10%” of the component, while Applicant claims a range with an end point of 20%. As such, because there is no evidence of the criticality of the range of component, it would have further been obvious to have modified the above to have specified that the concentration of (A1) above is as claimed. 
With respect to the (meth)acrylate contained in the clear ink comprising an aromatic hydrocarbon group as now amended, Suzuki discloses, as ‘one or more ethylenically unsaturated monomers’, a “phenoxyethyl” acrylate compound (Suzuki, par.0047 – there are two listed that may be read as phenoxyethyl compounds since they have phenoxy and propyl groups which are structurally similar to ethyl groups – see MPEP 2144.09), or specifically an aromatic isocyanate (par. 0048), which would still be a “one or more ethylenically unsaturated monomer” with an “aromatic hydrocarbon group”.  
Additionally or alternatively, if this teaching is not considered to read upon the analogous component in the mixture, as this compound is disclosed as the ‘urethane containing monomer’ in Suzuki; Kito discloses a similar type of ink composition, where the “monofunctional acrylate monomer” component is disclosed with many of the same acrylates as Suzuki above (Kito, par. 0054), and further includes a phenoxyethyl acrylate compound (Kito, par. 0054), which would be analogous to the same-listed “monofunctional” component above as in Suzuki, as Kito explicitly states that it is the “monofunctional monomer” component and thus is suitable in this position in Suzuki. 
One of ordinary skill in the art would have had a reasonable expectation of success from having substituted the phenoxylated compound from Kito as the monofunctional acrylate monomer in Suzki above as both references describe them as “monofunctional monomers” and so one of ordinary skill would have expected them to have similar properties. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the phenoxyethyl acrylate compound is used as in Kito, as the monofunctional monomer of Suzuki above, as is claimed, as a substitution of the monofunctional monomer component above as claimed. 
Regarding claims 5 and 7, Suzuki/Kito discloses the subject matter of claim 3, and further discloses (Suzuki, par. 0054) 3-25% of a polyfunctional ethylenically unsaturated monomer (B), overlapping with the claimed range. Where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Therefore, it would have been further obvious to one of ordinary skill in the art to have specified the amount of the polyfunctional monomer is within the claimed range with respect to the mass ratio of the item. 
Regarding claim 10, Suzuki/Kito discloses the subject matter of claim 1, and further discloses both the acryloylmorpholine and hydroxyethylacrylamide compounds as listed in claim 10 as component (A2) above (Suzuki, par. 0040). 
Regarding claim 13, Suzuki/Kito discloses the subject matter of claim 11 as discussed above, and further discloses that the polymerizible oligomer (C) is between 5-35% of the total (Suzuki, par. 0054), which overlaps with the claimed range of 10-45% by mass of the total. Where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Therefore, it would have been further obvious to one of ordinary skill in the art to have specified the amount of the monomer is within the claimed range with respect to the mass ratio of the item.
Regarding claim 15, Suzuki/Kito discloses the subject matter of claim 1, and further discloses including a modified silicone oil (Suzuki, par. 0058) as an additive, which would be a species of the claimed “surface adjusting agent.”
Regarding claims 16-17, Suzuki/Kito discloses the subject matter of claim 1, and further discloses a cyan (phthalocyanine blue), magenta (red) and yellow pigment (Suzuki, par. 0059) can each be used as an additive as well as a black or white (carbon black/titanium oxide, Suzuki, par. 0060). 
Regarding claim 18, Suzuki/Kito discloses the subject matter of claim 16, as discussed above, which includes the cyan, yellow, and magenta pigments. However, Suzuki does not explicitly disclose the use of the specific pigments as listed in claim 18. However, Kito discloses a similar ink composition, for use with a formation of a clear layer material (Kito, abstract) and is for use with similar types of optically-curable materials (Kito, par. 0002, 0090). Thus, one of ordinary skill would have had a reasonable expectation of success from having incorporated the techniques of Kito into the materials of Suzuki. 
Kito further discloses the use of CI Pigment blue 15:3 and 15:4 (par. 0042); CI pigment red 122, 202, and violet 19 (Kito, par. 0043); and CI pigment yellow 150 and 155 (par. 0044). One of ordinary skill in the art would have had a reasonable expectation of success from having substituted these blue, magenta, and yellow pigments for the pigments of Suzuki as they are similar and have similar properties and would have obtained a similar result. Thus, one of ordinary skill in the art would have found it obvious to have substituted the pigments of Kito for the pigments of Suzuki as is recited in the claim. 
Regarding claim 19, Suzuki/Kito discloses the subject matter of claim 17 which includes a titanium oxide but does not explicitly specify that the material is “rutile type” titanium oxide. However, Kito discloses a similar ink composition, for use with a formation of a clear layer material (Kito, abstract) and is for use with similar types of optically-curable materials (Kito, par. 0002, 0090). Thus, one of ordinary skill would have had a reasonable expectation of success from having incorporated the techniques of Kito into the materials of Suzuki. Kito further discloses (Table 1) the use of a specific “rutile type” titanium oxide product as to be the coloring material. 
One of ordinary skill in the art would have had a reasonable expectation of success from having substituted the titanium oxide particles of Kito for the particles of Suzuki above, as both Kito and Suzuki are concerned with the production of similar types of modeling materials. As such, one of ordinary skill in the art would have found it obvious to have substituted the rutile type titanium oxide particles of Kito for those of Suzuki as recited in the claim. 
Regarding claim 24, Suzuki/Kito discloses an ink set using photopolymerizable materials (abstract) comprising a “material ink set” as outlined in claim 1 above which is incorporated in its entirety for claim 24. 
Additionally, Suzuki further discloses (claim 24) a support material composition comprising monofunctional ethylenically unsaturated monomers and a polyalkylene glycol having an oxypropylene group (Suzuki, par. 0071, 0077-0078) as is further limited here. 
Regarding claim 25, Suzuki/Kito discloses the subject matter of claim 1 as discussed above, which is referred to in its entirety above. 
Additionally, Suzuki discloses that the material forms a “photocured product” (par. 0054) as is claimed in claim 25 which includes a cured version of the ink above. 
Regarding claim 26, Suzuki/Kito discloses a method of manufacturing a “photocured product” (Suzuki, par. 0054) comprising manufacturing a three-dimensional shaped object by an “optical molding method” (par. 0090, 0100). Suzuki/Kito further discloses all of the limitations of claim 24 as discussed above. 
Regarding claim 27, Suzuki/Kito discloses the subject matter of claim 26, as discussed above, and further discloses using at least a personal computer and a “three-dimensional molding apparatus” connected to the personal computer is used (Suzuki, Fig. 1 shows this schematically, par. 0090, 0100). 
Regarding claim 28, Suzuki/Kito discloses the subject matter of claim 24, as discussed above, and further discloses that the support material composition comprises 3-45% of (F) the monofunctional ethylenically unsaturated monomer (Suzuki, par. 0081), and also 50-95% of (G) the polyalkylene glycol having an oxypropylene group (Suzuki, par. 0077-0079, 0081), which overlap with at least the end point of the ranges as recited in the claim. 
It has been held that where the prior art discloses a range that “overlaps with” or “lies inside of” the claimed range, a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of the support material as recited in the claim with respect to the monofunctional ethylenically unsaturated monomers and the polyalkylene glycol materials. 
Regarding claim 29, Suzuki/Kito discloses the subject matter of claim 24, as discussed above, and further discloses that the material has 0.1-10% of (D) initiator (Suzuki, par. 0081), overlapping with the claimed range. 
It has been held that where the prior art discloses a range that “overlaps with” or “lies inside of” the claimed range, a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of the support material as recited in the claim with respect to the initiator composition amounts. 
Regarding claim 30, Suzuki/Kito discloses the subject matter of claim 24, and further discloses (Suzuki, par. 0077) that (G) can be an “active hydrogen compound” (water) and a polyalkylene glycol compound as noted above in claim 24, which would be an organic solvent soluble in water as in this claim. 
Suzuki further discloses that the combined amount for (G) would be within the 50-95% range (Suzuki, par. 0081), but does not appear to disclose the “break down” of the amount of water and the amount of “solvent” (glycol) within the composition. 
Suzuki teaches (par. 0079) that the amount of water (representing “a portion” of (G) above) is a result-effective variable upon the properties of the material at the interface between the modeling material and support material when the material is dissolved in water (to reveal the 3-D modeled product). 
It has been held that the optimization of a result-effective variable as recognized in the art would support a prima facie case of obviousness.   
Therefore, one of ordinary skill in the art would have found it obvious to have optimized the “break down” of the water and “solvent” such that the “solvent” falls within the 3-35% range as recited in claim 30 as an optimization of the water amount as discussed in Suzuki, par. 0079 as to produce an appropriate interface between the modeling material and support material. 
This calculation would have allowed the ordinary artisan to readily have also, as an inevitable result, come up with an appropriate amount of solvent, as recited in the claim as to produce a total amount of (G) between 50-95%  - and likewise optimize the solvent to be between 3-35% as the remaining component. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to have optimized the amount of an organic solvent, as claimed, in accordance with the above.  
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 
In response to the first argument about the phenoxyethyl or ethoxylated phenyl (meth)acrylate is not in Suzuki, this is presented in two parts above. The teachings of Suzuki, par. 0047 have at least two compounds that could be read as including these compounds with respect to the phenoxy compounds listed in the section. See MPEP 2144.09. 
However, it is recognized that this component may be also viewed as not being fully enabled in the prior art with reference to Suzuki alone since it is not discussed for the clear ink specifically and is discussed in the urethane containing monomer section. As such, Kito is applied to Suzuki, and does teach this compound as listed in the claim, and in specifically a clear ink, as required in the claims. This arrangement in Kito more closely matches the claimed invention than Suzuki since it refers to a specifically clear ink and Suzuki refers to a clear or a colored ink; and as such, it would have been obvious to have substituted the materials from Kito into Suzuki for the reasons as set forth in the rejections above. 
In response to applicant's argument that Kito is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992) (emphasis added). In this case, Kito is clearly analogous art with the claimed invention because it uses the same compound to make the clear ink as in the claimed invention, thus being from the same field of endeavor of “(clear) ink printing” – additionally or alternatively, the superior refinishing properties of the material would seem to be related to the problem as discussed by Applicant on p. 7. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., properties of the composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, both Suzuki and Kito are using similar compounds to produce clear inks for a similar type of a printing system. Applicant’s arguments as outlined on p. 7-8 of the remarks are not persuasive because they do not demonstrate that the “desirable” results are unexpectedly desirable. As Applicant states on p. 7, Kito’s clear layer is excellent in refinishing properties and so as a result, it seems that the ordinary artisan would have also expected superior hardness and/or strength in the clear layer – thus making the superior results expected under a preponderance of the evidence. Accordingly, the rejections are maintained as outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742